UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: July 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Preferred securities posted modestly positive returns during the 12 months ended July 31, 2013, outpacing U.S. investment-grade bonds, as measured by the Barclays U.S. Aggregate Bond Index’s return of –1.90%, but significantly lagging U.S. common stocks, as evidenced by the 25.00% advance of the broad S&P 500 Index. For the 12months ended July 31, 2013, John Hancock Preferred Income Fund returned 0.52% at closing net asset value (NAV) and –7.49% at closing market price. The difference in the fund’s performance at NAV and its performance at market price stems from the fact that the market price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the fund’s NAV at any time. For the same 12-month period, the Bank of America Merrill Lynch Hybrid Preferred Securities Index returned 1.81%. These indexes are unleveraged and generally do not invest in below investment grade securities. The performance of the fund’s holdings was driven primarily by the relative attractiveness of their coupons. Some of the worst performers were those with comparatively low coupons—under 6%—including NextEra Energy Capital Holdings, Inc., Southern California Edison Company, and BB&T Corp. The fund had more exposure to such low-coupon holdings than the Bank of America Merrill Lynch Hybrid Preferred Securities Index, and that detracted from the fund’s performance relative to that benchmark. In contrast, preferred securities with relatively high coupons performed best. In this category, some of the fund’s best performers were MetLife, Inc., PNC Financial Services Group, Inc. and BGE Capital Trust II. The fund also benefited from holdings in foreign financial companies such as ING Groep NV, Deutsche Bank, Santander Finance Preferred SA Unipersonal, and Barclays Bank PLC, which typically offered higher coupons than comparable financial companies in the United States, and provided a hedge of sorts against rising U.S. interest rates. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. An investment in the fund is subject to investment and market risks, including the possible loss of the entire principal invested. Fixed-income investments are subject to interest-rate risk; their value will normally decline as interest rates rise. An issuer of securities held by the fund may default, have its credit rating downgraded, or otherwise perform poorly, which may affect fund performance. The fund’s use of leverage creates additional risks, including greater volatility of the fund’s NAV, market price, and returns. There is no assurance that the fund’s leverage strategy will be successful. The fund normally will invest at least 25% of its total assets in the industries comprising the utilities sector, which includes telecommunications companies, measured at the time of purchase. When the fund’s investments focus on one or more sectors of the economy, they are far less diversified than the broad securities markets. This means that the fund may be more volatile than other mutual funds, and the value of its investments may go up and down more rapidly. Specifically, utilities can be hurt by higher interest costs in connection with capital construction programs, costs associated with environmental and other regulations and the effects of economic declines, surplus capacity, and increased competition. In addition, the fund may invest in financial services companies, which can be hurt by economic declines, changes in interest rates, and regulatory and market impacts. The fund’s investments in securities of foreign issuers involve special risks, such as political, economic, and currency risks, and differences in accounting standards and financial reporting. 6 Preferred Income Fund | Annual report Portfolio summary Top 10 Issuers (32.7% of Total Investments on 7-31-13) PPL Corp. 4.7% U.S. Bancorp 3.1% Entergy 3.7% MetLife, Inc. 2.9% Morgan Stanley Capital Trusts 3.3% Barclays Bank PLC 2.9% Qwest Corp. 3.2% Deutsche Bank 2.9% Merrill Lynch Preferred Capital Trusts 3.1% JPMorgan Chase 2.9% Sector Composition Financials 59.2% Consumer Staples 1.6% Utilities 28.8% Industrials 0.6% Telecommunication Services 7.7% Consumer Discretionary 0.1% Energy 1.9% Short-Term Investments 0.1% Country Composition United States 88.4% Spain 1.0% United Kingdom 5.3% Bermuda 0.2% Netherlands 5.1% Quality Composition A 7.5% BBB 57.2% BB 29.2% B 1.8% CCC & Below 0.1% Common Stocks 3.2% Not Rated 0.9% Short-Term Investments 0.1% 1 As a percentage of the fund’s total investments on 7-31-13. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the fund may focus on particular sectors, its performance may depend on the performance of those sectors. The fund’s investments in securities of foreign issuers involve special risks such as political, economic and currency risks and differences in account standards and financial reporting. 4 Each security trades in U.S. dollars. 5 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. All ratings are as of 7-31-13 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Preferred Income Fund 7 Fund’s investments As of 7-31-13 Shares Value Preferred Securities 147.2% (95.2% of Total Investments) (Cost $787,804,972) Consumer Discretionary 0.1% Media 0.1% Comcast Corp., 5.000% 27,500 663,850 Consumer Staples 2.4% Food & Staples Retailing 2.4% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 143,000 12,901,288 Energy 1.4% Oil, Gas & Consumable Fuels 1.4% Apache Corp., Series D, 6.000% 161,500 7,380,550 Financials 91.5% Capital Markets 9.4% Morgan Stanley Capital Trust III, 6.250% (Z) 291,000 7,280,820 Morgan Stanley Capital Trust IV, 6.250% (Z) 323,000 8,084,690 Morgan Stanley Capital Trust V, 5.750% (Z) 370,000 9,146,400 Morgan Stanley Capital Trust VI, 6.600% 65,000 1,629,550 Morgan Stanley Capital Trust VII, 6.600% 47,000 1,182,520 State Street Corp., 5.250% 162,000 3,858,840 The Bank of New York Mellon Corp., 5.200% 25,000 557,500 The Goldman Sachs Group, Inc., 5.950% 40,000 968,000 The Goldman Sachs Group, Inc., 6.125% (Z) 542,500 13,703,550 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 155,000 3,871,900 Commercial Banks 24.0% Barclays Bank PLC, Series 3, 7.100% 205,000 5,166,000 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 740,000 18,825,600 BB&T Corp., 5.200% (Z) 425,000 9,566,750 BB&T Corp., 5.625% (Z) 435,000 10,196,400 HSBC USA, Inc., 6.500% 140,234 3,518,471 PNC Financial Services Group, Inc., 5.375% 15,000 354,600 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3-month LIBOR + 4.067%) 187,000 4,908,750 Royal Bank of Scotland Group PLC, Series L, 5.750% (L)(Z) 580,000 11,217,200 8 Preferred Income Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 302,000 $8,048,300 Santander Holdings USA, Inc., Series C, 7.300% (Z) 368,941 9,304,692 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) (Z) 240,000 6,396,000 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (L)(Z) 705,000 18,992,700 Wells Fargo & Company, 8.000% (L)(Z) 756,000 21,462,840 Consumer Finance 5.3% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (L)(Z) 685,000 17,029,100 SLM Corp., 6.000% 173,500 3,884,665 SLM Corp., Series A, 6.970% 147,391 7,185,311 Diversified Financial Services 23.4% Bank of America Corp., Depositary Shares, Series D, 6.204% 145,000 3,610,500 Citigroup Capital XIII (7.875% to 10-30-15, then 3-month LIBOR + 6.370%) 20,000 550,000 Deutsche Bank Capital Funding Trust VIII, 6.375% 55,000 1,367,850 Deutsche Bank Capital Funding Trust X, 7.350% 111,400 2,838,472 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 252,500 6,363,000 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 496,000 13,223,360 General Electric Capital Corp., 4.700% 385,000 8,131,200 ING Groep NV, 6.125% (Z) 61,500 1,445,865 ING Groep NV, 7.050% 755,100 18,771,786 ING Groep NV, 7.200% (Z) 100,000 2,505,000 JPMorgan Chase & Company, 5.450% (Z) 385,000 8,839,600 JPMorgan Chase Capital XXIX, 6.700% (L)(Z) 580,000 14,975,600 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 366,400 9,306,560 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 277,000 7,035,800 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 367,000 9,314,460 RBS Capital Funding Trust V, 5.900% 620,000 12,313,200 RBS Capital Funding Trust VII, 6.080% (Z) 220,000 4,364,800 Insurance 16.2% Aegon NV, 6.375% (L)(Z) 520,000 12,823,200 Aegon NV, 6.500% (Z) 260,000 6,422,000 American Financial Group, Inc., 7.000% (Z) 320,000 8,563,200 MetLife, Inc., Series B, 6.500% (L)(Z) 960,546 24,196,154 PLC Capital Trust V, 6.125% (Z) 256,899 6,391,647 Prudential Financial, Inc., 5.750% 115,000 2,714,000 Prudential PLC, 6.500% (Z) 154,500 3,816,150 Prudential PLC, 6.750% 51,000 1,259,700 See notes to financial statements Annual report | Preferred Income Fund 9 Shares Value Insurance (continued) RenaissanceRe Holdings Ltd., Series C, 6.080% 73,750 $1,830,475 W.R. Berkley Corp., 5.625% (L)(Z) 850,000 18,088,000 Real Estate Investment Trusts 13.1% Duke Realty Corp., Depositary Shares, Series J, 6.625% (L)(Z) 66,525 1,667,782 Duke Realty Corp., Depositary Shares, Series K, 6.500% (L)(Z) 110,000 2,750,000 Duke Realty Corp., Depositary Shares, Series L, 6.600% (L)(Z) 109,840 2,744,902 Kimco Realty Corp., 6.000% (L)(Z) 836,000 20,289,720 Public Storage, Inc., 6.350% 193,000 4,865,530 Public Storage, Inc., 5.750% (Z) 381,000 8,972,550 Public Storage, Inc., 5.200% 135,000 2,941,650 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 114,100 2,886,730 Public Storage, Inc., Series P, 6.500% 57,500 1,455,325 Senior Housing Properties Trust, 5.625% 480,000 10,459,200 Ventas Realty LP, 5.450% (Z) 245,000 5,443,606 Wachovia Preferred Funding Corp., Series A, 7.250% (Z) 205,000 5,381,250 Thrifts & Mortgage Finance 0.1% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 403,200 Industrials 1.0% Machinery 1.0% Stanley Black & Decker, Inc., 5.750% 225,000 5,463,000 Telecommunication Services 12.0% Diversified Telecommunication Services 4.9% Qwest Corp., 6.125% 30,000 676,200 Qwest Corp., 7.000% 20,000 503,400 Qwest Corp., 7.375% (L)(Z) 750,000 19,012,500 Qwest Corp., 7.500% (Z) 232,500 5,961,300 Wireless Telecommunication Services 7.1% Telephone & Data Systems, Inc., 6.625% (Z) 233,000 5,836,650 Telephone & Data Systems, Inc., 6.875% 103,000 2,635,770 Telephone & Data Systems, Inc., 7.000% (L)(Z) 340,000 8,775,400 United States Cellular Corp., 6.950% (L)(Z) 795,000 20,272,500 Utilities 38.8% Electric Utilities 27.2% Baltimore Gas & Electric Company, Series 1995, 6.990% 40,000 4,068,752 Duke Energy Corp., 5.125% (L)(Z) 915,000 21,109,050 Duquesne Light Company, 6.500% 123,650 6,318,515 Entergy Arkansas, Inc., 5.750% 47,500 1,151,875 Entergy Louisiana LLC, 5.250% 240,000 5,311,200 Entergy Louisiana LLC, 5.875% 252,625 6,194,365 Entergy Louisiana LLC, 6.000% 200,000 5,010,000 Entergy Mississippi, Inc., 6.000% (Z) 366,400 9,094,048 10 Preferred Income Fund | Annual report See notes to financial statements Shares Value Electric Utilities (continued) Entergy Mississippi, Inc., 6.200% 85,000 $2,146,250 Entergy Texas, Inc., 7.875% 50,200 1,342,347 FPL Group Capital Trust I, 5.875% (Z) 353,600 8,882,432 Gulf Power Company, 5.750% 139,000 3,583,420 HECO Capital Trust III, 6.500% 379,850 10,028,040 Interstate Power & Light Company, 5.100% 145,000 3,336,450 NextEra Energy Capital Holdings, Inc., 5.700% (L)(Z) 870,000 20,410,200 NSTAR Electric Company, 4.780% (Z) 15,143 1,506,729 PPL Capital Funding, Inc., 5.900% (L)(Z) 890,000 20,461,100 SCE Trust I, 5.625% 181,000 4,124,990 SCE Trust II, 5.100% 520,000 11,039,600 Multi-Utilities 11.6% BGE Capital Trust II, 6.200% (L)(Z) 676,800 17,014,752 Dominion Resources, Inc., Series A, 8.375% (L)(Z) 385,400 10,178,414 DTE Energy Company, 5.250% 365,000 8,519,100 DTE Energy Company, 6.500% (Z) 296,034 7,634,717 SCANA Corp., 7.700% 681,500 18,332,350 Shares Value Common Stocks 4.9% (3.2% of Total Investments) (Cost $26,282,154) Energy 0.1% Oil, Gas & Consumable Fuels 0.1% BP PLC, ADR 10,000 414,400 Utilities 4.8% Electric Utilities 4.2% FirstEnergy Corp. 111,000 4,225,770 PPL Corp. 570,000 18,108,900 Multi-Utilities 0.6% National Grid PLC, ADR 45,000 2,681,550 TECO Energy, Inc. 55,000 971,850 Maturity Rate (%) date Par value Value Corporate Bonds 2.3% (1.5% of Total Investments) (Cost $11,920,549) Energy 1.5% Oil, Gas & Consumable Fuels 1.5% Energy Transfer Partners LP (P)(S) 3.283 11-01-66 $8,800,000 7,942,000 Utilities 0.8% Electric Utilities 0.8% Southern California Edison Company (6.250% to 2-1-22, then 3-month LIBOR + 4.199%) (Q) 6.250 02-01-22 4,000,000 4,280,000 See notes to financial statements Annual report | Preferred Income Fund 11 Par value Value Short-Term Investments 0.1% (0.1% of Total Investments) (Cost $563,000) Repurchase Agreement 0.1% Repurchase Agreement with State Street Corp. dated 7-31-13 at 0.010% to be repurchased at $563,000 on 8-1-13, collateralized by $580,000 U.S. Treasury Notes, 0.875% due 4-30-17 (valued at $578,732, including interest) $563,000 563,000 Total investments (Cost $826,570,675) † 154.5% Other assets and liabilities, net (54.5%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. ADR American Depositary Receipts LIBOR London Interbank Offered Rate (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 7-31-13, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 7-31-13 was $240,565,372 (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 7-31-13 was $481,850,834. † At 7-31-13, the aggregate cost of investment securities for federal income tax purposes was $826,571,279. Net unrealized depreciation aggregated $2,838,532, of which $29,968,566 related to appreciated investment securities and $32,807,098 related to depreciated investment securities. The fund had the following country concentration as a percentage of total investments on 7-31-13: United States 88.4% United Kingdom 5.3% Netherlands 5.1% Spain 1.0% Bermuda 0.2% Total 100.0% 12 Preferred Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $826,570,675) $823,732,747 Cash 949,571 Cash segregated at custodian for swapcontracts 930,000 Dividends and interestreceivable 1,391,308 Swap contracts, atvalue 688,119 Other receivables and prepaidexpenses 46,757 Totalassets Liabilities Committed facility agreementpayable 292,500,000 Payable for investmentspurchased 233,567 Swap contracts, atvalue 1,821,173 Interestpayable 14,404 Payable toaffiliates Accounting and legal servicesfees 25,461 Trustees’fees 21,466 Other liabilities and accruedexpenses 103,408 Totalliabilities Netassets Net assets consistof Paid-incapital $610,976,016 Undistributed net investmentincome 4,488,598 Accumulated net realized gain (loss) on investments and swapagreements (78,474,609) Net unrealized appreciation (depreciation) on investments and swapagreements (3,970,982) Netassets Net asset value pershare Based on 25,983,314 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $20.51 See notes to financial statements Annual report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $53,854,856 Interest 792,326 Total investmentincome Expenses Investment managementfees 6,424,234 Accounting and legal servicesfees 191,315 Transfer agentfees 28,550 Trustees’fees 44,399 Printing andpostage 76,417 Professionalfees 70,944 Custodianfees 61,195 Interestexpense 2,622,957 Stock exchange listingfees 26,393 Other 54,903 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (11,808,451) Swapcontracts (1,096,248) Change in net unrealized appreciation (depreciation)of Investments (29,692,276) Swapcontracts 1,871,247 Net realized and unrealizedloss Increase in net assets fromoperations 14 Preferred Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 7-31-13 7-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $45,045,875 $45,127,125 Net realized gain(loss) (12,904,699) 5,553,903 Change in net unrealized appreciation(depreciation) (27,821,029) 27,369,313 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (43,631,374) (43,560,936) From fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 647,242 1,103,438 Total increase(decrease) Netassets Beginning ofyear 571,683,008 536,090,165 End ofyear Undistributed net investmentincome Sharesoutstanding Beginning ofyear 25,954,188 25,901,361 Issued pursuant to Dividend ReinvestmentPlan 29,126 52,827 End ofyear See notes to financial statements Annual report | Preferred Income Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 7-31-13 Cash flows from operating activities Net increase in net assets from operations $4,320,147 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (196,211,735) Long-term investments sold 178,927,794 Decrease in short term investments 6,437,000 Net amortization of premium (discount) (173) Decrease in dividends and interest receivable 369,249 Decrease in payable for investments purchased (980,399) Increase in unrealized appreciation of swap contracts (688,119) Decrease in cash segregated at custodian for swap contracts 1,780,000 Decrease in other receivables and prepaid expenses 79,313 Decrease in unrealized depreciation of swap contracts (1,183,128) Decrease in payable to affiliates (1,135) Decrease in interest payable (466) Decrease in other liabilities and accrued expenses (17,780) Net change in unrealized (appreciation) depreciation on investments 29,692,276 Net realized loss on investments 11,808,451 Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 9,500,000 Reinvestment of common shares pursuant to Dividend Reinvestment Plan 647,242 Distributions to shareholders (43,631,374) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 16 Preferred Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 7-31-13 7-31-12 7-31-11 7-31-10 7-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 1.74 1.74 1.72 1.70 1.61 Net realized and unrealized gain (loss) oninvestments (1.58) 1.27 0.82 3.17 (1.86) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.68) (1.68) (1.54) (1.49) (1.56) From tax return ofcapital — (0.15) Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 2 3 3 3 Total return at market value (%) 2 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $533 $572 $536 $510 $423 Ratios (as a percentage of average net assets): Expenses beforereductions 1.68 1.74 1.74 1.87 2.53 Expenses net ofreductions 4 1.68 1.74 1.74 1.79 2.37 Net investmentincome 7.88 8.40 8.33 9.46 12.10 Portfolio turnover (%) 21 18 16 11 14 Total debt outstanding end of period (inmillions) $293 $283 $273 $249 $209 Asset coverage per $1,000 ofdebt 5 $2,822 $3,020 $2,965 $3,047 $3,024 1 Based on the average daily sharesoutstanding. 2 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Expenses excluding interest expense were 1.22%, 1.24%, 1.22%, 1.19% and 1.19% for the periods ended 7-31-13, 7-31-12, 7-31-11, 7-31-10 and 7-31-09,respectively. 5 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As the outstanding amount of borrowings changes, the level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. See notes to financial statements Annual report | Preferred Income Fund 17 Notes to financial statements Note 1 — Organization John Hancock Preferred Income Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
